                  Case 20-11558-KBO               Doc 1376        Filed 12/14/20         Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

    In re:                                                            Chapter 11

    24 HOUR FITNESS WORLDWIDE, INC., et al.,                          Case No. 20-11558 (KBO)

                      Debtors.1                                       (Jointly Administered)

                                                                      Re: Docket No. 1295

               NOTICE OF WITHDRAWAL OF DOCUMENT [DOCKET NO. 1295]

             PLEASE TAKE NOTICE counsel to Andrew Andrade hereby withdraws the Motion for

Relief from the Automatic Stay Pursuant to 11 U.S.C. 362(d) or, Alternatively, to Modify Plan

Injunction [Docket No. 1295].

Dated: December 14, 2020                              Respectfully submitted,
       Wilmington, Delaware

                                                      /s/ Stephen B. Gerald
                                                      Stephen B. Gerald (DE No. 5857)
                                                      WHITEFORD, TAYLOR & PRESTON LLC
                                                      The Renaissance Centre
                                                      405 North King Street, Suite 500
                                                      Wilmington, Delaware 19801
                                                      Telephone: (302) 353-4144
                                                      Email: sgerald@wtplaw.com

                                                      -and-

                                                      Robert W. Stickney, P.A.
                                                      Robert W. Stickney, Esquire
                                                      100 S.E. 3rd Avenue, Suite 22110
                                                      Fort Lauderdale, Florida 33394
                                                      Telephone: (954) 767-8908
                                                      Fax: (954) 767-8938
                                                      Email: rws@stickneylaw.com


1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, as applicable, are 24 Hour Holdings II LLC (N/A); 24 Hour Fitness Worldwide, Inc. (5690); 24 Hour
       Fitness United States, Inc. (8376); 24 Hour Fitness USA, Inc. (9899); 24 Hour Fitness Holdings LLC (8902); 24
       San Francisco LLC (3542); 24 New York LLC (7033); 24 Denver LLC (6644); RS Fit Holdings LLC (3064); RS
       Fit CA LLC (7007); and RS Fit NW LLC (9372). The Debtors’ corporate headquarters and service address is
       12647 Alcosta Blvd., Suite 500, San Ramon, CA 94583.
Case 20-11558-KBO   Doc 1376   Filed 12/14/20   Page 2 of 2




                      -and-

                      Warren A. Zimmerman, P.A.
                      Warren A. Zimmerman, Esq.
                      4114 Sparrow Ct.
                      Lutz, Florida 33558-2727
                      Telephone: (813) 230-1465
                      Email: warren@wzimmermanlaw.com

                      Co-Counsel for Andrew Andrade




                          2
